Citation Nr: 1011011	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The Board observes that the RO originally characterized the 
Veteran's claim of entitlement to service connection for a 
respiratory disorder as entitlement to service connection for 
bilateral ear infections.  In light of the Veteran's 
statements regarding his symptoms and the medical evidence 
submitted in support of his claim, as will be discussed in 
the REMAND portion below, the Board finds that the Veteran's 
claim should be more broadly characterized as entitlement to 
service connection for a respiratory disorder.  See Clemons 
v. Shinseki, 23 Vet.App. 1 (2009).  

That record shows that the May 2006 rating decision also 
denied entitlement to service connection for right ear 
hearing loss and tinnitus.  However, in an October 2006 
rating decision, the RO granted service connection for right 
ear hearing loss and tinnitus.  As this determination 
constitutes a full grant of the benefits sought as to that 
claim, it is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

A hearing was held on September 1, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.

The issues of entitlement to service connection for left ear 
hearing loss and entitlement to service connection for a 
respiratory disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral foot condition was not manifested 
during service and has not been shown to be causally or 
etiologically related to active service.  


CONCLUSION OF LAW

A bilateral foot condition was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
January 2006, prior to the initial decision on the claim in 
May 2006.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the January 2006 letter stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the January 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The January 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the March 2006 letter.  
Following the letter, the RO readjudicated the Veteran's 
claim for service connection in an October 2006 statement of 
the case (SOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
Veteran was also afforded a VA examination in April 2006.  In 
this regard, the Board finds that the VA examination is 
adequate as the examiner reviewed the pertinent records to 
include the service treatment records and post-service 
records and considered the Veteran's statements.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The report shows that 
the examiner could not provide an opinion without resorting 
to speculation.  In doing so, the examiner noted that the 
Veteran had one notation of flat feet during active service, 
but there was no current evidence of flat feet.  The Board 
recognizes the Veteran's representative's contention that 
another examination is necessary as the examiner did not 
provide an opinion.  See August 2009 statement.  However, the 
service treatment records in this case only show a single 
notation of flat feet during active service and no other foot 
problems were noted during service.  The Veteran himself has 
stated that he does not currently have flat feet and the 
post-service medical evidence is completely absent for any 
notations related to flat feet.  See hearing transcript.  
Furthermore, there is no medical evidence indicating that any 
of the Veteran's current foot conditions are related to 
active service.  In addition, there is no objective evidence 
of bilateral foot problems until 1999, more than 30 years 
after the Veteran's separation from active service.  As such, 
the Board finds that an additional VA examination is not 
necessary.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
foot condition.  

The evidence of record shows that the Veteran has a current 
disability.  Beginning in 1999, the Veteran has undergone 
several surgeries and the medical evidence reveals diagnoses 
of plantar fasciitis, neuroma of the right and left feet, and 
numerous complaints of heel pain.  Moreover, the April 2006 
VA examination report includes diagnoses of plantar 
fasciitis, neuroma, bilateral feet, and left calcaneous spur.  

However, the service treatment records are completely absent 
for any notations or documentation related to the Veteran's 
current disabilities of the feet.  In this respect, the Board 
acknowledges the single notation of flat feet in the January 
1964 service treatment record.  There are no other notations 
or documentation of any foot problems.  In the August 1966 
report of medical history completed upon separation, the 
Veteran checked no as to having experienced any foot trouble.  
Furthermore, the August 1966 separation examination report 
shows that the Veteran's feet and lower extremities were 
clinically evaluated as normal.  

In addition, the medical evidence of record does not show 
that the Veteran sought treatment for any foot problems 
immediately following his separation from service or for many 
years thereafter.  In fact, there is no objective evidence of 
any complaints of foot problems until 1999, more than 30 
years after the Veteran's separation from active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence showing that a bilateral 
foot condition manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current disabilities to active military service.  In 
this regard, the Board notes that the April 2006 VA examiner 
could not provide an opinion based on speculation.  However, 
in the report, the examiner specifically noted that there was 
only one notation of flat feet during active service and no 
evidence of flat feet currently.  The Veteran himself has 
stated that he does not have flat feet and has not been 
diagnosed with flat feet.  See hearing transcript.  In any 
event, there is no medical evidence relating any current 
disabilities of the feet to the Veteran's active service.  In 
fact, the only evidence relating the Veteran's current 
bilateral foot conditions to active service is the Veteran's 
own personal statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  In regard to the Veteran's statements that he 
experienced foot pain during service and that he went to sick 
call for treatment of his foot pain, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that his current bilateral foot condition was caused 
by active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his bilateral foot condition.  
The Veteran has reported that he experienced bilateral foot 
pain during service and that it has continued until the 
present.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Again, although the service 
treatment records show a single notation of flat feet, the 
post-service medical evidence does not reveal any evidence of 
flat feet and the Veteran has stated that he does not have 
flat feet.  The remaining service treatment records are 
absent for any notation related to the Veteran's feet and the 
August 1966 separation examination report shows that the 
Veteran's feet were clinically evaluated as normal and the 
Veteran denied experiencing any foot trouble in the August 
1966 report of medical history.  In addition, there is no 
evidence related to the Veteran's feet until 1999, more than 
30 years after separation from active service.  Furthermore, 
the medical evidence does not relate any of the Veteran's 
current bilateral foot conditions to active service.  As 
such, the Board finds that the post-service medical evidence 
weighs against the Veteran's reports of chronicity since 
active service.  See Savage, 10 Vet. App. at 497-98 (holding 
that, notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a bilateral foot condition.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
bilateral foot condition is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied. 


REMAND

Reasons for Remand:  To provide additional VA examinations. 

With respect to the Veteran's claim of entitlement to service 
connection for left ear hearing loss, the Board finds that 
the Veteran must be afforded an additional VA examination.  
The record reveals that the Veteran was afforded a VA 
examination in April 2006.  However, the examiner did not 
provide an opinion as to the etiology of the Veteran's left 
ear hearing loss and noted that because of the conductive 
loss in the low frequencies of the left ear, a medical 
evaluation was needed.  The Veteran was afforded another VA 
examination in April 2008.  The examiner did not review the 
claims file and noted that the Veteran had sensorineural 
hearing loss in the left ear, but did not provide an opinion 
as to the etiology of the Veteran's left ear hearing loss.  
The record does, however, contain a June 2001 letter from the 
Veteran's private audiologist, Dr. M.D.G.  In the letter, Dr. 
M.D.G. noted that the Veteran's sensorineural hearing loss 
was possibly related to his military experience of many years 
ago.  Dr. M.D.G. also explained that as to the cause of his 
hearing loss, although one cannot be certain, congenital 
hearing losses can cause similar patterns of hearing loss, 
the pattern was very consistent with noise induced hearing 
loss.  It was noted that the Veteran had a history of 
significant noise exposure in his work environment and 
military history.  However, due to Dr. M.D.G.'s use of the 
language "possibly" as well as noting noise exposure in 
both the Veteran's post-service work experience and military 
service, the Board finds that the opinion is speculative.  
The Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).   

In light of the above, the Board concludes that further 
development is required to address whether the Veteran's left 
ear hearing loss is etiologically related to his active 
service.  Although VA may not order additional development 
for the sole purpose of obtaining evidence unfavorable to a 
claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 
(2003), VA has discretion to determine when additional 
information is needed to adjudicate a claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (stating that VA has 
discretion to schedule a Veteran for a medical examination 
where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a clarifying VA 
medical opinion, accompanied by a rationale in support of 
that opinion, prior to adjudicating this claim.  See Colvin 
v. Derwinski, 1 Vet. App. at 175.

With respect to the Veteran's claim of entitlement to service 
connection for a respiratory disorder, the Board finds that a 
new examination is warranted.  As noted previously, the 
Veteran specifically claimed service connection for bilateral 
ear infections.  During the September 2009 hearing, the 
Veteran testified that he experienced symptoms of draining in 
the ears and continued to have symptoms since service.  
Although the service treatment records and post-service 
treatment records are negative for any diagnosis or 
complaints of ear infections, the service treatment records 
do show that the Veteran complained of "running ears" and 
include diagnoses of otitis media and bronchitis.  The post-
service treatment records also reveal diagnoses of allergic 
rhinitis, sinusitis, and bronchitis as well as continued 
complaints of draining in the ears.  In Clemons v. Shinseki, 
the Court held that VA should consider all possible diagnoses 
arising from similar symptoms.  The Court pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render..." when determining what his 
actual claim may be.  Therefore, the Veteran's claim is more 
appropriately characterized as entitlement to service 
connection for a respiratory disorder.  Although the Veteran 
was afforded a VA examination in April 2006, the examiner did 
not provide an opinion and simply noted that there was no 
evidence of any current ear disease or infection.  However, 
as noted above, the current medical evidence shows several 
diagnoses related to a respiratory disorder.  As the 
examination does not address these conditions, a new VA 
examination is required.  38 C.F.R. § 3.159(d) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left ear hearing loss that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that any left ear hearing loss is causally 
or etiologically related to the Veteran's 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that any respiratory disorder is causally 
or etiologically related to the Veteran's 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


